RECOMMENDED FOR PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 22a0097p.06

                   UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



                                                            ┐
 DAYNA LEE, Administratrix of the Estate of Randy
                                                            │
 Thomas Groom, deceased,
                                                            │
                                Plaintiff-Appellant,         >        No. 21-5919
                                                            │
                                                            │
        v.                                                  │
                                                            │
 DAVID SHANE RUSS,                                          │
                                 Defendant-Appellee.        │
                                                            │
                                                            ┘

 Appeal from the United States District Court for the Middle District of Tennessee at Columbia.
               No. 1:19-cv-00052—William Lynn Campbell, Jr., District Judge.

                                    Argued: April 27, 2022

                               Decided and Filed: May 6, 2022

             Before: SUTTON, Chief Judge; MOORE and GILMAN, Circuit Judges.
                                   _________________

                                           COUNSEL

ARGUED: Benjamin K. Raybin, RAYBIN & WEISSMAN, P.C., Nashville, Tennessee, for
Appellant. Robert M. Burns, HOWELL & FISHER, PLLC, Nashville, Tennessee, for Appellee.
ON BRIEF: Benjamin K. Raybin, David J. Weissman, RAYBIN & WEISSMAN, P.C.,
Nashville, Tennessee, for Appellant. Robert M. Burns, Samantha A. Burnett, HOWELL &
FISHER, PLLC, Nashville, Tennessee, for Appellee.
                                     _________________

                                            OPINION
                                     _________________

       SUTTON, Chief Judge. Captain David Russ shot and killed Randy Thomas Groom
during a confrontation after Groom stole a prescription from a pharmacy. Groom’s estate sued
 No. 21-5919                                 Lee v. Russ                                    Page 2


Russ for using excessive force. The district court granted Russ qualified immunity. It reasoned
that, although a reasonable jury could conclude that Groom did not pose a serious threat at the
time of the shooting, precedent did not clearly establish the unlawfulness of Russ’s conduct. We
reverse.

                                                 I.

          Considerable misfortune occurred in Lawrenceburg, Tennessee, on June 29, 2018.
Randy Groom entered a Rite Aid pharmacy to refill a prescription for a brand-name drug that
treats opioid addiction. He carried a large knife in a sheath. At the outset, a technician informed
Groom that he could not use a coupon with which he hoped to buy the drug. Undeterred, Groom
paced the store for a few minutes while he waited for the prescription. When the pharmacist
called Groom to the counter to check him out, Groom grabbed the prescription and left the store
without paying. The pharmacist followed him out, offering to provide a lower-cost drug in an
amount Groom could afford. Groom refused the offer and kept walking.

          Shortly after 5 p.m., the Lawrenceburg emergency dispatcher alerted the City’s police
officers that a man carrying a large knife had robbed a local Rite Aid. The dispatcher added that
the suspect, Randy Groom, left the pharmacy and ran toward a nearby Tractor Supply store.
Captain David Russ and Officer Jason Lee responded to the area. Russ had some familiarity
with Groom, a Lawrenceburg resident known for walking around the city because he did not own
a car. Russ also had heard that Groom suffered from mental illness and had attempted suicide
before.

          The officers spotted Groom as he walked along an access road in a shopping center
parking lot. Russ parked his vehicle at the northern entrance to the road and got out of the car.
Officer Lee pulled up at the road’s south end and exited his car at the same time. Russ
announced himself and told Groom that they needed to talk. Groom reached for his waistband,
lifted his shirt, and pulled a large knife out of a sheath in his shorts. “Not today David,” he said.
R.69 at 22. Both officers drew their firearms.

          Groom ignored several commands from the officers to drop the knife and started walking
toward Russ, who stood next to his vehicle. Officer Lee approached Groom from behind.
 No. 21-5919                                  Lee v. Russ                                 Page 3


Groom waved his knife around as he walked. He came to a stop 30 feet from Russ. He told
Russ to shoot him, repeating himself at least five times. Officer Lee testified that, although
Groom at first was “being very belligerent” and “yelling,” R.70-2 at 3, he appeared to deescalate
the situation because he stopped walking and eventually stopped waving the knife, instead
holding it at waist height.

       This status quo held for another 20 seconds. But it did not last. Holding the knife near
his waist, Groom took another step. Russ claims that Groom stepped toward him. Groom’s
estate claims that he stepped sideways. What no one disputes is that Russ, still standing near the
rear of his vehicle, fired a shot at Groom. It struck Groom in the chest. He collapsed and died
from the wound.

       Dayna Lee, the mother of Groom’s minor daughter, filed this 42 U.S.C. § 1983 action
against Russ, alleging that he used excessive force in violation of the Fourth and Fourteenth
Amendments. Russ moved for summary judgment based on qualified immunity. The district
court granted the motion.

                                                 II.

       Familiar principles govern this appeal. Qualified immunity protects Russ unless (1) he
violated Groom’s constitutional rights and (2) those rights were clearly established at the time.
White v. Pauly, 137 S. Ct. 548, 551 (2017) (per curiam).          An officer violates the Fourth
Amendment if he uses excessive force to seize a suspect. Graham v. Connor, 490 U.S. 386,
394–95 (1989). The use of lethal force is excessive unless an officer has probable cause to
believe a suspect poses an immediate threat of serious physical harm to the officer or others.
Tennessee v. Garner, 471 U.S. 1, 11 (1985).

       Given the multitude of settings in which an officer might use force, we must define with
specificity the legal rule that the officer allegedly violated.    Rivas-Villegas v. Cortesluna,
142 S. Ct. 4, 8 (2021) (per curiam). In an “obvious case,” it is true, general principles suffice.
Id. More commonly, a plaintiff must identify another case that places the constitutional question
beyond debate. Id. The facts “need not be identical, but they must be similar enough that the
 No. 21-5919                                Lee v. Russ                                   Page 4


other case squarely governs this one.” Studdard v. Shelby County, 934 F.3d 478, 481 (6th Cir.
2019) (quotation omitted).

       Put through these paces, Russ’s bid for qualified immunity falters.

       In the first place, construing the record evidence in the estate’s favor as we must at this
stage, a reasonable jury could find that Russ violated Groom’s constitutional rights. Groom did
not pose an imminent and serious risk when Russ fired his weapon. Russ, the closest individual,
stood near the back of his vehicle 30 feet away. Officer Lee provided cover with his firearm
from behind Groom. Aside from telling Russ “[n]ot today” when Russ said they needed to talk,
R.69 at 22, Groom did not make any verbal threats. He stood still for roughly 20 seconds,
lowered his knife to waist height, then made one step sideways to Russ. This was not a
threatening advance or at least that is what a jury could find on this record. Even so, Russ fired
the shot as soon as Groom “began to move.” R.56-8 at 4. Granted, Russ knew that Groom had
robbed a pharmacy. He knew that Groom had unsheathed a knife when the officers confronted
him and disregarded commands to drop it. And he knew that Groom had walked to a position 30
feet away and that Groom told Russ to shoot him. But all record facts considered, Groom’s
actions in the moments before the shooting did not justify lethal force. Even Officer Lee thought
that Groom had calmed down and “didn’t see any reason for a shot to be fired from where” he
stood behind Groom. R.70-2 at 6. On this record, a reasonable jury could find that Russ used
excessive force.

       In the second place, this right was clearly established in this context. In Sova v. City of
Mount Pleasant, 142 F.3d 898 (6th Cir. 1998), Thomas Sova, apparently suicidal, was cutting
himself with butcher knives in his parents’ kitchen. His parents called 911. When police arrived
on the porch, Sova yelled at them to leave. He also told the police that he wanted them to shoot
him. When Sova started moving toward the kitchen door leading to the porch where the officers
stood, the officers ordered him to drop the knives. After Sova “pulled the kitchen door open,
pushed the screen door, and stepped onto the porch still holding the knives,” an officer sprayed
him with mace. Id. at 901. Sova retreated to the kitchen and began harming himself again. But
then he moved back toward the door, knives still in hand. When Sova “pushed the screen door
open,” but before he stepped “out of the kitchen doorframe,” the officers shot and killed him. Id.
 No. 21-5919                                 Lee v. Russ                                    Page 5


at 901–02. A reasonable jury, we held, could find that the officers used excessive force. Id. at
903.

       What was true in Sova, what was clearly established there, governs us here. Both cases
involved a knife-wielding man who disregarded commands to drop the weapon. Each man told
officers to shoot him. And each man moved just before being shot. One man opened a screen
door and started moving onto a porch where officers stood. The other man took a halting step
from 30 feet away after remaining stationary for 20 seconds. When it comes to the threat of
imminent and serious harm posed by these fateful movements, there are no material distinctions.
If anything, Sova might be the harder case, because the officers were closer to the suspect and at
greater risk given his prior aggressive movement onto the porch, and because Sova’s movement
was directly toward the officers.

       Studdard v. Shelby County reinforces the point.         Officers investigated a hit-and-run
collision and confronted a man who had cut himself with a knife. The officers stood 34 feet
away. They yelled at the man to drop his knife. But he did not comply. When the man raised
the knife up to his throat and moved forward in a “swaying” motion, the officers shot and killed
him. Studdard, 934 F.3d at 480–81. We held that the officers were not entitled to qualified
immunity as a matter of law because their actions ran afoul of Sova. “Both cases,” we reasoned,
“involved men with knives who had” ignored commands to drop them and made similar
movements toward officers just before being shot. Id. at 482. Although Studdard came after the
shooting in this case and thus did not clearly establish the law at the time, it nonetheless “did not
represent a change in the law.” Wood v. Eubanks, 25 F.4th 414, 427 (6th Cir. 2022). It merely
explained what Sova clearly established.

       Russ resists this conclusion. He argues that we should not entertain the estate’s argument
concerning the sideways direction of Groom’s fateful step because the estate raised it for the first
time on appeal. But the estate argued all along that “[t]he video speaks for itself,” R.69 at 27,
and that Groom’s “minimal” movement did not create an imminent threat, R.68 at 13. It has not
abandoned its position, mainly premised on the video, that Groom took a halting step
perpendicular to Russ, not toward him.
 No. 21-5919                                 Lee v. Russ                                   Page 6


       The video is equivocal on this point. But a reasonable viewer could think Groom stepped
sideways. The autopsy report in fact offers some support for that view. It shows an entrance
wound on the left side of Groom’s chest and a bullet trajectory to his right side. Had Groom
stepped directly toward Russ, one might expect a front-to-back trajectory. Direction aside, the
video also offers support for the estate’s view of the step as a tentative, not an aggressive, one.
When facts shown in a video “can be interpreted in multiple ways,” those facts “should be
viewed in the light most favorable to the non-moving party.” Latits v. Phillips, 878 F.3d 541,
547 (6th Cir. 2017). In that light, Groom’s step did not foreshadow a threat of serious harm to
anyone nearby. Russ’s expert acknowledged that, if Groom did not “advance[]” on Russ,
“waiting on additional units would have been appropriate.” R.56-12 at 4.

       Russ also tries to distinguish Sova. He argues that Thomas Sova did not make any
movements toward the officers. But that is not true. He walked through his kitchen door onto
the porch wielding two knives, causing an officer on the porch to mace him. Sova, 142 F.3d at
901. After retreating, he tried again. As he pushed the screen door to the porch open, officers
shot him. Id. “If anything, the man’s action of pushing the screen door open in Sova seems like
a more purposeful move toward the officers” than Groom’s step. See Studdard, 934 F.3d at 482–
83.

       Russ adds that Groom unsheathed his knife in response to Russ identifying himself,
whereas the suspect in Sova harmed himself before officers arrived. That does not change
things. What matters is the threat the suspect poses in the moments just before an officer uses
force. Bouggess v. Mattingly, 482 F.3d 886, 889 (6th Cir. 2007). At that point, Thomas Sova
posed a more immediate risk than Groom because Sova was closer to the officers and had
already made one uninvited foray onto the porch while holding his knives. Groom, by contrast,
had lowered his knife, stood 30 feet away, and cannot even be said at this stage to have stepped
directly toward Russ. How can we grant qualified immunity here when we denied it to the
officers in Sova? Russ has no good answer.

       The district court reasoned that Reich v. City of Elizabethtown, decided after the shooting
in this case, muddies the water. 945 F.3d 968 (6th Cir. 2019). “Reading Sova and Studdard,” we
noted, “would not impress upon every reasonable officer the clear understanding that it is illegal
 No. 21-5919                                Lee v. Russ                                    Page 7


to shoot someone behaving like [the suspect] if that person is twenty-five feet away from one
officer and thirty-six feet away from another.” Id. at 982. Reich involved a “knife-wielding
belligerent” with severe schizophrenia who was not taking his medication, apparently prompting
him to think “everybody [was] out to get him” and apparently prompting him to ignore officers’
“demands that he drop the knife.” Id. at 979, 982. Just before being shot, the suspect “walked at
a fast pace toward the officers,” had his knife hand raised in a “stabbing position,” and said
“you’re gonna have to kill me mother****er.” Id. at 979. The law did not clearly establish that
the officers’ use of force lacked justification, we held, even granting the plaintiff’s theory that
the suspect took a step away just before the shooting. Id. at 979–82. That was in part because
the suspect posed a threat not just to the officers, but also to “neighborhood residents,” as the
encounter occurred in a front yard and the officers had seen the man “pacing back and forth
between houses in the neighborhood” and “acting bizarre.” Id. at 974, 979, 981.

       Groom’s conduct differed materially. He stopped moving toward Russ for 20 seconds
and lowered his knife to waist height. And Groom’s step from 30 feet away did not suggest that
he posed an immediate threat to anyone in the area. That makes this a meaningfully different
case from Reich. Sova, by contrast, constitutes “[p]recedent involving similar facts” sufficient to
move this case “beyond the otherwise hazy border between excessive and acceptable force and
thereby provide an officer notice that a specific use of force is unlawful.” Kisela v. Hughes, 138
S. Ct. 1148, 1153 (2018) (per curiam) (quotation omitted).

       We reverse and remand.